Citation Nr: 0608255	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-30 444	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri.

	
THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel.  


INTRODUCTION

The appellant is not a veteran because, as of the present 
time, he is credited with no active military service.  See 38 
C.F.R. §3.1(d).  The appellant did serve in the Missouri 
National Guard and Army Reserves from October 1965 until 
January 1967; and the service department has verified that he 
did undergo active duty for training (ACDUTRA) between 
January 1966 and May 1966.  Thus, his service records do not 
reflect any active military service.  See 38 C.F.R. §§ 3.1, 
3.6. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The appellant currently has a bilateral hearing loss 
disability which was not present during active duty for 
training in 1966 or for many years afterwards.


CONCLUSION OF LAW

The appellant's bilateral hearing loss disability was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.385 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475,
114 Stat. 2096 (2000) was signed into law in November 2000 
and is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that, through various letters, the 
statement of the case, and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by the RO dated 
August 13, 2004, the statement of the case dated July 2005, 
and the supplemental statement of the case dated September 
2005.  In this letter and other documents, the RO 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
that claim.  The appellant was asked to inform the RO of any 
additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
appellant was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the appellant 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the appellant claims that he received past private 
medical treatment in connection with his current claim, he 
was unable to provide the RO with either a copy of those 
medical records or a list of approximate dates when he 
received that treatment.  See VA Form 21-4142, Authorization 
and Consent to Release Information to VA, dated in 8/04.  The 
RO was therefore unable to obtain a copy of those records on 
the appellant's behalf and, although aware of this 
evidentiary deficit, the appellant has not submitted evidence 
in support of his claim.  In this regard, the Board notes 
that in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that:

[t]he factual data required, i.e., names, dates and 
places, are straightforward facts and do not place 
an impossible or onerous task on appellant.  The 
duty to assist is not always a one-way street.  If 
a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should 
have information that is essential in obtaining 
putative evidence.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
present claim and the Board is unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that the Court has held that the plain 
language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2)(as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832)(providing that "[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in December 2004, after the initial 
VCAA letter was issued in August 2004.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA.  The claim was last 
adjudicated in September 2005.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notice and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA, the implementing 
regulations, and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent or more 
within one year from the termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);
 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service medical records reflect that, at his physical 
examination upon enlistment in the National Guard in October 
1965, the appellant's hearing tested as normal.  He received 
no medical treatment pertaining to his hearing during his 
time on ADUCTRA, and his audiometric examination upon his 
release from ACDUTRA in April 1966 reflects that he showed 
normal hearing.  He also made no complaints related to his 
hearing at that time.  Although the appellant claimed that he 
later received private medical care for hearing difficulties, 
including one doctor's recommendation that he use a hearing 
aid, none of those medical records were submitted in support 
of the present claim.

The results of an audiometric examination performed in May 
2005, thirty-eight years after the appellant's release from 
the National Guard, showed a bilateral sensorineural hearing 
loss disability as defined at 38 C.F.R. § 3.385.

Although the appellant claims that shortly after he was 
discharged from the Army National Guard in January 1967 he 
was almost immediately thereafter inducted into active Army 
service and rejected due to his hearing disability, his 
official service records do not support these contentions.  
He enlisted in the National Guard in October 1965, was on 
ACDUTRA between January 1966 and May 1966, and was honorably 
discharged from the Reserves and National Guard in January 
1967.  There is no evidence that he was inducted into the 
Army after that date.  An extract of the appellant's draft 
classification record shows that he was not classified "4-
F" (unqualified for military service) until September 1972.  
The appellant has offered no objective evidence to rebut 
these official records.  Without objective evidence of time 
spent in active service other than ACDUTRA, the presumption 
of service connection for sensorineural hearing loss does not 
apply because the appellant does not currently meet the 
definition for veteran status under the regulations, as is 
required.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.1 
(d), 3.6, 3.307, 3.309.

A review of the appellant's entire file shows that there is 
no competent medical evidence of hearing loss on or before 
May 14, 1967; and that there is no nexus statement by a 
physician relating the appellant's current hearing loss 
disability back to his ACDUTRA.  Therefore, the Board has 
concluded that the preponderance of the evidence is against 
the claim and the present appeal must be denied. 


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


